DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on August 2, 2021, for the application with serial number 15/400,297.
  
Claims 1, 8, and 15 are amended.
Claims 1, 4, 5, 8, 11, 12, and 15 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims provide a practical application by dynamically optimizing task allocation to mobile and remote workers engaged with different mental and physical activity.   See Remarks p. 14.  In response, the Examiner submits that dynamically optimizing and allocating tasks is an ineligible abstract idea because it is a method of managing personal behavior related to task allocation.  Such a method falls within the category of abstract of idea of ‘certain method of organizing human activity.’  See MPEP §2106.04(a).  Furthermore, the ability of a computer system to communicate remotely over a network is well-understood.  In addition, the use of a computer system to perform repetitive tasks is well-understood, routine, and conventional.  See MPEP §2106.05(d)[II]{i-ii}.
The Applicant further submits that the claims provide a technical improvement in enabling dynamic task allocation.  For essentially the same reasons articulated in the paragraph above, the Examiner disagrees.  Task allocation is not a process that is rooted in computer technology.  The steps of the present claims could be implemented by a human being mentally or on paper, but a general purpose computer is recited for implementation.  No apparent improvement to a technology or technical field is recited in the claims.  The Applicant contends 
The Applicant further contends that the claims are subject matter eligible because they recite a method that is an improvement over the prior art.  See Remarks p. 17.  In response, the Examiner points out that a prior art analysis and a subject matter eligibility analysis are separate and distinct.  An abstract idea is just that – an abstract idea – regardless of the teachings of the prior art.
The rejection is accordingly updated and maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 4, 5, 8, 11, 12, and 15 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 4, 5, 8, 11, 12, and 15 are all directed to one of the four statutory categories of invention, the claims are directed to task allocation (as evidenced by 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a storage device and processor in claim 8; a computer implemented method in claim 1; and a computer readable medium in claim 15; and ‘devices’ including mobile phones in the independent claims). The claims do recite the use of sensors and infrared spectroscopy 
Furthermore: an element that is found to constitute extra-solution activity in step 2A must be evaluated in step 2B to determine whether the element is well-understood, routine, and conventional.  The recited sensors are used in a well-understood, routine, and conventional manner to gather data.  This is evidenced by the fact that the sensor is generically claimed – “including an accelerometer, gyroscope, compass, and a GPS.”  In addition, US 8,892,461 B2 to Lau et al. provides that motion activities can be analyzed by motion sensors in a mobile device, including an accelerometer, gyroscope, compass and GPS (see col 12, ln 36-52),.  Thus, the claimed sensor is used in a conventional manner to react to a physical condition and provide information.  
The role of the infrared spectroscopy scanners in independent claims 1, 8, and 15 was also determined to be insignificant extra-solution activity.  The spectroscopy scanners are used in a well-understood, routine, and conventional manner in the claims to collect input data that constitutes physiological metrics related to brain activity, as evidenced by ¶[0060] of US 
The recitation of the detectors and sensors in the claims does not amount to significantly more than an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624